1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      JOHN PAMPLIN,
4                                                        3:20-CV-0043-MMD-CLB
                                      Plaintiff,
5         v.
                                                         ORDER
6      R. BAKER, et al.,
7
                                  Defendants.
8
9           Before the court is defendants’ motion for an extension of time to file an answer to

10   plaintiff’s complaint (ECF No. 18). Defendants admit in their motion that their answer was

11   due on January 29, 2021, and the motion for an extension of time was filed 77 days after

12   the deadline. (Id.)

13          Requests for extension of time are to be filed prior to the expiration of the deadline.

14   Fed. R. Civ. P. 6(b)(1)(A). A request made after the expiration of the specified period will

15   not be granted unless the movant or attorney demonstrates that the failure to file the motion

16   before the deadline expired was the result of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B);

17   LR IA 6-1(a). In this case, the current deputy attorney general assigned to this case began

18   her employment with the Office of the Attorney General on March 1, 2021 and was gradually

19   assigned cases. Defense counsel was informed of the missed deadline in this case on April

20   14, 2021 and filed this motion together with the answer on April 16, 2021. In this instance,

21   the court will accept defendants’ failure to timely file an answer as excusable neglect.

22          In addition, plaintiff did not oppose defendants’ motion. The failure of an opposing

23   party to file points and authorities in response to any motion . . . constitutes a consent to the

24   granting of the motion. LR 7-2(d).

25

26

27



                                                     1
1          Therefore, defendants’ motion for an extension of time to file an answer (ECF No. 18)

2    is GRANTED. Defendants’ answer (ECF No. 17) shall be considered timely filed.

3             May 3, 2021
     DATED: __________________

4

5                                            ______________________________________
                                             UNITED STATES MAGISTRATE JUDGE
6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                                 2
